DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s RCE filed on 9/7/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,006,560 to DeVries in view of US Pat No 462,658 to Baier and US Pat No 3,027,188 to Eichstadt.

    PNG
    media_image1.png
    783
    1426
    media_image1.png
    Greyscale

DeVries discloses a latch assembly that comprises a release handle (67) configured to rotate relative to a door (21) and including a cable retainer (81-84) extending from a surface of the release handle; a cable (37) coupled to the release handle and located through and orifice (83) defined by the cable retainer; a first latch pin (33) coupled to the cable, wherein the first latch pin is configured to translate in a direction parallel to an axis of rotation of the release handle (at 76), and a second latch pin (34) coupled to the cable, wherein the cable extends continuously between the first latch pin and the second latch pin.
The second latch pin is coplanar with the first latch pin. The latch assembly further comprises biasing members to bias the first and second latch pins (col 3 line 38).
The first latch pin comprises a head portion that has a sloped surface, and a shaft portion.

First, DeVries fails to disclose that the 1st and 2nd latch pins each comprises a protrusion located in a channel defined by the interior wall of the door and wherein an interference between the protrusion and a surface of the channel limits translation of the latch pins into the door and rotation of the handle. 
DeVries teaches that the door defines a channel (39) in the interior wall (26) that is covered by a plate (41).

    PNG
    media_image2.png
    502
    1391
    media_image2.png
    Greyscale

Baier teaches that it is well known in the art to provide a latch pin (14) with a protrusion (18) that interact with surfaces of a channel (19) to limit translation of the latch pin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch pin described by DeVries, with a protrusion, as taught by Baier, in order to guide and limit movement of the latch pin.

Second, DeVries fails to disclose that the orifice defined on the cable retainer is a closed circular orifice. DeVries, as seen in fig 13, discloses an open orifice, since the method of installation is to bring the cable out and inserted into the open orifice, using a tool (86).

    PNG
    media_image3.png
    556
    1644
    media_image3.png
    Greyscale

Eichstadt teaches that it is well known in the art to provide a cable retainer (19) that defines a closed circular orifice (22) for receiving a cable (21), so during installation, the cable pass through the closed circular orifice and the ends being attached to the respective laith pin (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable retainer described by DeVries with a closed circular orifice, as taught by Eichstadt, in order to prevent the cable to accidentally detach from the retainer.

As to claims 18 and 19, the assembly described by DeVries, as modified by Baier and Eichstadt, is capable of being assembled using the method claimed in claims 18 and 19.

As to the fact that the latch assembly is used for securing a door for a storage compartment of a cabin attendant seat, applicant is reminded that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,006,560 to DeVries in view of US Pat No 462,658 to Baier, US Pat No 3,027,188 to Eichstadt and further in view of US Pat No 6,877,783 to Atkinson et al (Atkinson).
DeVries, as modified by Baier and Eichstadt, fails to disclose that the cable is attached to the shaft portion of the first latch pin via a ball and socket joint. DeVries discloses a different way to connect the shaft portion to the cable.

    PNG
    media_image4.png
    453
    978
    media_image4.png
    Greyscale

Atkinson teaches that it is well known in the art to connect a latch pin (12) to a flexible member (50) by means of a ball (56)/socket (58) configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connection described by DeVries, as modified by Baier and Eichstadt, as one with a ball/socket connection, as taught by Atkinson, in order to quickly install the cable to the latch pin in a snap fit configuration.

Claim(s) 8-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 4,799,632 to Baymak et al (Baymak) in view of US Pat No 6,006,560 to DeVries, US Pat No 462,658 to Baier and US Pat No 3,027,188 to Eichstadt.

    PNG
    media_image5.png
    664
    646
    media_image5.png
    Greyscale

Baymak discloses a cabin attendant seat that comprises a housing (fig 1) that includes 1st and 2nd opposite walls (3); a backrest (1) located between the walls; a seat pan (5) configured to rotate relative to the housing and the backrest; and a lower storage compartment located proximate a foot end of the housing and comprising a door (13) located over the compartment and rotationally coupled to the walls.

Baymak fails to disclose the latch assembly to latch the door.
DeVries teaches that it is well known in the art to provide a door (21) of a storage compartment with a latch assembly that comprises a release handle (67) with a cable retainer (81-84) extending from a surface of the release handle; a cable (37) coupled to the release handle and located through and orifice (83) defined by the cable retainer; a first latch pin (33) coupled to the cable, wherein the first latch pin is configured to translate in a direction parallel to an axis of rotation of the release handle (at 76), and a second latch pin (34) coupled to the cable, wherein the cable extends continuously between the first latch pin and the second latch pin.

Baier teaches that it is well known in the art to provide a latch pin (14) with a protrusion (18) that interact with surfaces of a channel (19) to limit translation of the latch pin.

Eichstadt teaches that it is well known in the art to provide a cable retainer (19) that defines a closed circular orifice (22) for receiving a cable (21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage door described by Baymak with a latch assembly as taught by DeVries, in order to provide a simple mechanism to latch the door against the housing.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a protrusion/channel, as taught by Baier, in order to guide and limit movement of the latch pin.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a closed circular orifice, as taught by Eichstadt, in order to prevent the cable to accidentally detach from the retainer.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 4,799,632 to Baymak et al (Baymak) in view of US Pat No 6,006,560 to DeVries, US Pat No 462,658 to Baier, US Pat No 3,027,188 to Eichstadt and further in view of US Pat No 6,877,783 to Atkinson et al (Atkinson).
Baymak, as modified by DeVries, Eichstadt and Baier, fails to disclose that the cable is attached to the shaft portion of the first latch pin via a ball and socket joint. DeVries teaches a different way to connect the shaft portion to the cable.

Atkinson teaches that it is well known in the art to connect a latch pin (12) to a flexible member (50) by means of a ball (56)/socket (58) configuration.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the connection described by Baymak, as modified by DeVries, Eichstadt and Baier, as one with a ball/socket connection, as taught by Atkinson, in order to quickly install the cable to the latch pin in a snap fit configuration.


Response to Arguments
Applicant’s arguments with respect to the previous rejection to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 7, 2022